DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 112. Accordingly, the rejections are withdrawn. Independent claims were previously indicated as having allowable subject matter in the prior office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims to address a missing word in a limitation was given in a communication received from Terry Watt (Registration No. 42,214) on Sep 1, 2021.
The application has been amended as follows:
Claim 2, line 12, before “generated”, delete
	-- a --
Claim 2, line 12, after “music”, add
	-- items --
Allowable Subject Matter


Conclusion
This application is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID SIEGEL/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653